UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6353


DONALD DURRANT FARROW,

                     Petitioner - Appellant,

              v.

ERIK A. HOOKS; PAUL G. BUTLER, JR.; FAYE DANIELS,

                     Respondents - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-hc-02134-D)


Submitted: August 28, 2018                                   Decided: September 5, 2018


Before NIEMEYER and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Donald Durrant Farrow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Donald Durrant Farrow seeks to appeal the district court’s order dismissing his

petition for lack of jurisdiction. The portion of the district court’s order denying the

petition as an unauthorized successive 28 U.S.C. § 2254 (2012) petition is not appealable

unless a circuit justice or judge issues a certificate of appealability. See 28 U.S.C.

§ 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When

the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the petition states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85. We have independently

reviewed the record and conclude that Farrow has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss this portion of the appeal.

       We affirm the portion of the district court’s order denying mandamus relief

because the district court is not empowered to enter mandamus relief against state

officials. See Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586, 587 (4th Cir.

1969). We grant Farrow leave to proceed in forma pauperis. We dispense with oral




                                             2
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART




                                            3